HARRY T. EDWARDS, Circuit Judge,
concurring:
I have nagging doubts about our holding that “the strike and organizational effort were ‘affairs’ of Yellow Bus,” maj. op. at 144, and that, consequently, plaintiff might be able to state a cause of action under section 1962(c) of RICO. This result seems strangely at odds with certain fundamental precepts of labor law and collective bargaining. However, I recognize that this holding finds support in the case law, and that it is not inconsistent with RICO’s broad remedial purpose. I therefore concur, albeit with pause.